Citation Nr: 0736939	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  99-11 688A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for herniated nucleus pulposus, L5-S1, with degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	National Veterans Legal Services 
Program, Inc.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the RO that 
denied a disability rating in excess of 60 percent for 
service-connected herniated nucleus pulposus, L5-S1, with 
degenerative disc disease.  The veteran timely appealed.

In September 2003, the Board remanded the matter for 
additional development.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1982 to July 1985. 

2.	On November 5, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
J. A. MARKEY 
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


